Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 28, 2015 by and among PATRICK INDUSTRIES, INC., as Borrower, the Lenders referred to herein, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION , as Administrative Agent, Swingline Lender and Issuing Lender, WELLS FARGO SECURITIES, LLC , FIFTH THIRD BANK, and KEYBANC CAPITAL MARKETS INC. , as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Definitions and Provisions 31 SECTION 1.3 Accounting Terms 32 SECTION 1.4 UCC Terms 32 SECTION 1.5 Rounding 32 SECTION 1.6 References to Agreement and Laws 32 SECTION 1.7 Times of Day 32 SECTION 1.8 Letter of Credit Amounts 33 SECTION 1.9 Guaranty Obligations 33 SECTION 1.10 Covenant Compliance Generally 33 ARTICLE II REVOLVING CREDIT FACILITY 33 SECTION 2.1 Revolving Credit Loans 33 SECTION 2.2 Swingline Loans 34 SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans 36 SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans 37 SECTION 2.5 Reductions of the Revolving Credit Commitment 38 SECTION 2.6 Termination of Revolving Credit Facility 39 ARTICLE III LETTER OF CREDIT FACILITY 39 SECTION 3.1 L/C Commitment 39 SECTION 3.2 Procedure for Issuance of Letters of Credit 40 SECTION 3.3 Commissions and Other Charges 40 SECTION 3.4 L/C Participations 41 SECTION 3.5 Reimbursement Obligation of the Borrower 42 SECTION 3.6 Obligations Absolute 42 SECTION 3.7 Effect of Letter of Credit Application 43 ARTICLE IV TERM LOAN FACILITY SECTION 4.1 Term Loan. 43 SECTION 4.2 Procedure for Advance of Term Loan 43 SECTION 4.3 Repayment of Term Loan 44 SECTION 4.4 Prepayments of Term Loan 44 ARTICLE V GENERAL LOAN PROVISIONS 45 SECTION 5.1 Interest 45 SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans 47 SECTION 5.3 Fees 47 i TABLE OF CONTENTS (continued) Section Page SECTION 5.4 Manner of Payment 48 SECTION 5.5 Evidence of Indebtedness 49 SECTION 5.6 Sharing of Payments by Lenders 49 SECTION 5.7 Administrative Agent’s Clawback 50 SECTION 5.8 Changed Circumstances 51 SECTION 5.9 Indemnity 52 SECTION 5.10 Increased Costs 52 SECTION 5.11 Taxes 54 SECTION 5.12 Mitigation Obligations; Replacement of Lenders 58 SECTION 5.13 Incremental Revolving Credit Increases 59 SECTION 5.14 Cash Collateral 61 SECTION 5.15 Defaulting Lenders 62 SECTION 5.16 Mandatory Prepayments. 65 ARTICLE VI CONDITIONS OF CLOSING AND BORROWING 66 SECTION 6.1 Conditions to Closing and Initial Extensions of Credit 66 SECTION 6.2 Conditions to All Extensions of Credit 71 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 72 SECTION 7.1 Organization; Power; Qualification 72 SECTION 7.2 Ownership 72 SECTION 7.3 Authorization Enforceability 72 SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. 73 SECTION 7.5 Compliance with Law; Governmental Approvals 73 SECTION 7.6 Tax Returns and Payments 74 SECTION 7.7 Intellectual Property Matters 74 SECTION 7.8 Environmental Matters 74 SECTION 7.9 Employee Benefit Matters 75 SECTION 7.10 Margin Stock 76 SECTION 7.11 Government Regulation 77 SECTION 7.12 [Reserved] 77 SECTION 7.13 Employee Relations 77 SECTION 7.14 [Reserved] 77 SECTION 7.15 Financial Statements 77 SECTION 7.16 No Material Adverse Change 77 SECTION 7.17 Solvency 77 SECTION 7.18 Titles to Properties 78 SECTION 7.19 Litigation 78 SECTION 7.20 Absence of Defaults 78 SECTION 7.21 Anti-Corruption Laws and Sanctions 78 SECTION 7.22 Investment Bankers’ and Similar Fees 78 SECTION 7.23 Disclosure 78 ii TABLE OF CONTENTS (continued) Section Page SECTION 7.24 Senior Indebtedness Status. 78 ARTICLE VIII AFFIRMATIVE COVENANTS 79 SECTION 8.1 Financial Statements and Budgets 79 SECTION 8.2 Certificates; Other Reports 80 SECTION 8.3 Notice of Litigation and Other Matters 82 SECTION 8.4 Preservation of Corporate Existence and Related Matters 83 SECTION 8.5 Maintenance of Property and Licenses 83 SECTION 8.6 Insurance 83 SECTION 8.7 Accounting Methods and Financial Records 84 SECTION 8.8 Payment of Taxes and Other Obligations 84 SECTION 8.9 Compliance with Laws and Approvals 84 SECTION 8.10 Environmental Laws 84 SECTION 8.11 Compliance with ERISA 85 SECTION 8.12 Compliance with Material Contracts 85 SECTION 8.13 Visits and Inspections 85 SECTION 8.14 Additional Subsidiaries and Real Property 85 SECTION 8.15 [Reserved] 87 SECTION 8.16 Use of Proceeds 87 SECTION 8.17 [Reserved] 87 SECTION 8.18 Compliance with Anti-Corruption Laws and Sanctions 88 SECTION 8.19 Corporate Governance 88 SECTION 8.20 Further Assurances 88 SECTION 8.21 Post Closing Matters 88 ARTICLE IX NEGATIVE COVENANTS 88 SECTION 9.1 Indebtedness 88 SECTION 9.2 Liens 90 SECTION 9.3 Investments 92 SECTION 9.4 Fundamental Changes 93 SECTION 9.5 Asset Dispositions 94 SECTION 9.6 Restricted Payments 95 SECTION 9.7 Transactions with Affiliates 95 SECTION 9.8 Accounting Changes; Organizational Documents 96 SECTION 9.9 Payments and Modifications of Subordinated Indebtedness 96 SECTION 9.10 No Further Negative Pledges; Restrictive Agreements 97 SECTION 9.11 Nature of Business 98 SECTION 9.12 [Reserved] 98 SECTION 9.13 Sale Leasebacks 98 SECTION 9.14 [Reserved] 98 SECTION 9.15 Financial Covenants 98 SECTION 9.16 [Reserved] 98 SECTION 9.17 Disposal of Subsidiary Interests 98 iii TABLE OF CONTENTS (continued) Section Page ARTICLE X DEFAULT AND REMEDIES 98 SECTION 10.1 Events of Default 98 SECTION 10.2 Remedies SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc. SECTION 10.4 Crediting of Payments and Proceeds SECTION 10.5 Administrative Agent May File Proofs of Claim SECTION 10.6 Credit Bidding ARTICLE XI THE ADMINISTRATIVE AGENT SECTION 11.1 Appointment and Authority SECTION 11.2 Rights as a Lender SECTION 11.3 Exculpatory Provisions SECTION 11.4 Reliance by the Administrative Agent SECTION 11.5 Delegation of Duties SECTION 11.6 Resignation of Administrative Agent SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders SECTION 11.8 No Other Duties, Etc. SECTION 11.9 Collateral and Guaranty Matters SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements ARTICLE XII MISCELLANEOUS SECTION 12.1 Notices SECTION 12.2 Amendments, Waivers and Consents SECTION 12.3 Expenses; Indemnity SECTION 12.4 Right of Set Off SECTION 12.5 Governing Law; Jurisdiction, Etc. SECTION 12.6 Waiver of Jury Trial SECTION 12.7 Reversal of Payments SECTION 12.8 Injunctive Relief SECTION 12.9 Accounting Matters SECTION 12.10 Successors and Assigns; Participations SECTION 12.11 Treatment of Certain Information; Confidentiality SECTION 12.12 Performance of Duties SECTION 12.13 All Powers Coupled with Interest SECTION 12.14 Survival SECTION 12.15 Titles and Captions SECTION 12.16 Severability of Provisions SECTION 12.17 Counterparts; Integration; Effectiveness; Electronic Execution SECTION 12.18 Term of Agreement SECTION 12.19 USA PATRIOT Act SECTION 12.20 Independent Effect of Covenants SECTION 12.21 No Advisory or Fiduciary Responsibility. iv TABLE OF CONTENTS (continued) Section Page SECTION 12.22 Amendment and Restatement; No Novation SECTION 12.23 Inconsistencies with Other Documents v EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of Swingline Note Exhibit A-3 - Form of Term Loan Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of Assignment and Assumption SCHEDULES Schedule 1.1(a) - Commitments Schedule 1.1 - Existing Letters of Credit Schedule 7.1 - Jurisdictions of Organization and Qualification Schedule 7.2 - Subsidiaries and Capitalization Schedule 7.9 - ERISA Plans Schedule 7.12 - Material Contracts Schedule 7.13 - Labor and Collective Bargaining Agreements Schedule 7.18 - Real Property Schedule 7.19 - Litigation Schedule 8.21 - Post Closing Matters Schedule 9.1 - Existing Indebtedness Schedule 9.2 - Existing Liens Schedule 9.3 - Existing Loans, Advances and Investments Schedule 9.7 - Transactions with Affiliates vi AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2015, by and among PATRICK INDUSTRIES, INC., an Indiana corporation (the “ Borrower ”), the lenders who are party to this Agreement and the lenders who may become a party to this Agreement pursuant to the terms hereof (collectively with the lenders party hereto, the “ Lenders ”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative Agent for the Lenders. STATEMENT OF PURPOSE The Borrower has requested, and, subject to the terms and conditions hereof, the Administrative Agent and the Lenders have agreed, to extend certain credit facilities to the Borrower on the terms and conditions of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.1 Definitions . The following terms when used in this Agreement shall have the meanings assigned to them below: “ Account ” means any account as that term is defined in the UCC. “ Account Debtor ” means any Person who is obligated on an Account, chattel paper, or a general intangible. “ Acquisition ” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which any Credit Party or any of its Subsidiaries (a) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company, or division thereof, whether through purchase of assets, merger or otherwise or (b) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “ Administrative Agent ” means Wells Fargo, in its capacity as Administrative Agent hereunder, and any successor thereto appointed pursuant to Section 11.6
